Exhibit 10.1


KEYUAN PETROCHEMICALS, INC.
Qingshi Industrial Park
Ningbo Economic & Technological Development Zone
Ningbo, Zhejiang Province
P.R. China 315803


           June 13, 2012


Attn: Mr. Gerry Goldberg


Re:           Amendment to Independent Director Agreement


Dear Mr. Goldberg:


This letter shall act as an amendment to that certain Independent Director
Agreement, dated as of August 1, 2011, between Keyuan Petrochemicals, Inc.
(“Keyuan” or the “Company”) and Mr. Gerry Goldberg (the “Independent Director”),
regarding the Company’s engagement of the Independent Director as a non-employee
director of the Company (the “Agreement”).


The Company and the Independent Director hereby confirm and agree that the Fees
(as the term defined in Schedule A of the Agreement) payable on the last day of
each calendar month to the Independent Director shall be $ 3,000, effective July
1, 2012. In the event that the Company goes private, Mr. Goldberg is entitled to
receive additional fee of $3,000, payable upon the closing of the transaction of
going private. In the event that the Company is uplisted to a higher exchange in
the U.S. capital market, the Company and the Independent Director shall
renegotiate to increase the Fees. Other than as specifically set forth herein,
the terms of the Agreement shall remain in full force and effect.  This
amendment to the Agreement shall be effective as of the date first above
written.


Please indicate your agreement with the foregoing by signing below and returning
a signed copy to the Company.  Thank you.
 

 
Very truly yours,
         
KEYUAN PETROCHEMICALS, INC.
         
 
By:
/s/ Chunfeng Tao       Name: Chunfeng Tao     Title : Chairman, President & CEO
         

 
Accepted as of the date
first above written:
 
By:
/s/ Gerry Goldberg                                      Name: Gerry Goldberg  

 
 1

--------------------------------------------------------------------------------